1 ROSETTA RESOURCES INC. August 24, 2010 ▪ Randy L. Limbacher Exhibit 99.1 2 Forward-Looking Statements All statements, other than statements of historical fact, included in this presentation are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, changes in acreage positions, and expected capital expenditures. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil and natural gas price volatility; uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; pipeline construction difficulties; climatic conditions; availability and cost of material and equipment; the risks associated with operating in a limited number of geographic areas; availability of capital; regulatory developments; environmental risks; general economic and business conditions (including the effects of the worldwide economic recession); industry trends; and other factors detailed in the Company's most recent Form 10-K and other filings with the Securities and Exchange Commission. If one or more of these risks or uncertainties materialize (or the consequences of such a development change), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law. Cautionary Statement Concerning Resources The United States Securities and Exchange Commission permits oil and gas companies, in their filings with the SEC, to disclose only proved, probable and possible reserves that a company anticipates as of a given date to be economically and legally producible by application of development projects to known accumulations. We may use certain terms in this presentation, such as “Risked Project Inventory,” “Project Counts,” “Net Risked Resources,” “Total Resources,” “Unrisked Potential,” “Unrisked Original Resources in Place,” and “Unrisked EUR Potential” that the SEC's guidelines strictly prohibit us from including in filings with the SEC. These estimates are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized. 3 •Successful business model shift from “conventional player” to “resource player” •Early, low cost entry to high potential opportunities •Focus on inventory to drive predictable future growth •Significant portfolio changes driven by organic success •Organic entry to new impact plays in Eagle Ford and Bakken •Eagle Ford position advances to clear core status with over 1 Tcfe of inventory •Bakken de-risking underway •Eagle Ford growth brings 80% of value as liquids; drives strong shift in mix •Legacy gas assets do not compete on returns vs. new inventory •Accelerated asset sales make sense •Capital budget increased ~10% in 2010 •75% of program is liquids-directed •Critical for maintaining and building momentum on NAV •Strong alignment with stakeholders remains fundamental driver Rosetta Transformed; Taking it Up a Notch 4 Rosetta Asset Portfolio Status 5 2009 Initial Rosetta Discovery Wells Industry Activity Rosetta Position as of August 9 •Current position stands at ~64,000 net acres •75% in liquids-rich window •Average working interest of 90-100% •Total of 18 horizontal wells drilled in play since inception •Currently producing44 MMcfe/d net, with additional 19 MMcfe/d curtailed •Infrastructure projects underway to increase takeaway •Increasing to 3-rig program in 3Q •Expect to drill 30-35 Eagle Ford wells in 2010 Eagle Ford Shale - “Concept to Core” 6 Q3 2009 Drilling Activity • Gates 05D #9-5 Q1 2010 Drilling Activity • Gates 05D #3-19 • Gates 05D #4-19 • Gates 05D #13-1287 • Gates 05D #7-7A • Gates 05D #6-6A • Gates 09 Rose B #1-23 • Gates 05D #1-2 • Gates 09 Rose B #2-24 Q2 2010 Drilling Activity • Gates 09 Rose A BVP #2 • Gates 05D #6-12 • Gates 05D #7-15 • Gates 09 Rose A BVP #1 (completing) • Gates 09 Rose B #1-26 (completing) Q3 2010 Planned Wells • Gates 09 Rose B #1-1 • Gates 10 Rose A 1000 #1 • Gates 10 Rose A574 #1 • Gates 05D #2-20 • Gates 05D #2-23 • Gates 05D #1-8A Q4 2010 Planned Wells • Gates 05D #2-8A • Gates 05D #14-1287 • Gates 09 Rose #3-21 • Gates 09 Rose A BVP #3 • Gates 05D #7-6A • Gates 05D #8-15 Gates Ranch Activity Gains Momentum 7 Gates Ranch Wells Exceeding Expectations 8 Gates Ranch Production Ramp 9 Rosetta’s High Quality Acreage 10 •Alberta Basin Bakken specifics •Devonian Shale oil play in NW Montana •Williston Basin analog •Depths ranging from 4,500’ to 7,500’ TVD •Over-pressured reservoirs •Rosetta’s current Bakken position •291,000 undeveloped net acres •13 - 15 MMBoe per square mile of resource in place •Rosetta’s assessment to date •Drilled 3 exploratory delineation wells •2 wells on strike 28 miles apart •1 well 8 miles downdip •Confirmed significant oil hydrocarbons in place and over-pressured reservoirs •Conducted vertical tests in several zones •Multi-well vertical program underway Alberta Basin Bakken Opportunity is Unique 11 Exploratory Drilling & Testing - 2H 2009 12 Vertical Well Drilling & Testing - 2H’10/1H’11 Vertical Exploration Area Locations Big Rock 2 Love Rock 1 Little Rock Coulee 2 West Gunsight 1 Antelope Butte 1 Gunsight 1 Total 8 13 Financial Strategy •Bias for conservative and disciplined approach to financial management •Actively manage and monitor use of debt •Debt to book cap < 40% •Debt to EBITDAX < 1.75x •Attempt to maintain high level of liquidity throughout cycles •Selective hedging program: •Gas hedges of 55,000 MMBtu/d in 2H’10 and 50,000 MMBtu/d in 2011 •Oil hedges of 800 Bbl/d in 2011 •Expect to begin asset sales to “balance” 2010 expected capital spending 1 Adjusted for the high yield offering 14 •High quality diverse asset base with increasing liquids weighting •High percentage of production in premium markets •Legacy asset base requires low levels of capital to maintain core production; approximately $100MM per year •1.4 Tcfe of net risked resources that can be produced at strong economics •Operate 87% of proved reserves •Contiguous positions in basins facilitate low cost development •High drilling success rate •Skilled unconventional driller, utilizing similar proven technology across entire resource base High degree of operational control Compelling asset base Experienced management team •Experienced management team with an average of 30 years of industry experience and a proven track record in asset plays that are key to Rosetta’s strategy •Proven technical and land personnel with ability to leverage new and developing technological resources Key Investment Considerations Inflection point on performance •Guiding to sustainable double-digit growth in production and reserves •Building significant momentum in Eagle Ford with Gates Ranch development •Additional exploration potential in Eagle Ford •Pending exploration results in Bakken 15 Rosetta Resources - What to Expect in 2010 •Capital spending of $310 million •~10% increase going entirely to liquids programs •High return / high value programs receiving vast majority of funding •Capital exceeds internal cash flows, but expect to balance with asset sales •Production growth •Annual production rate of 135 to 145 MMcfe/d •Exit rate of 160 to 170 MMcfe/d •Guidance excludes additional divestitures •Reserve growth •Double digit reserve growth rate •Inventory growth •Continued development of the Eagle Ford •Continued exploration of the Eagle Ford •Continued delineation and assessment of the Alberta Bakken •Continued resource assessment of all core assets 16 17 Appendix 1 of 3: 3-Stream Process Flow - Gates Ranch Note:This example describes the 3-streams of production from the average 2010 Gates Ranch horizontal wells (based on completions as ofJuly, 2010) and also provides a “rule of thumb” factor to convert “net Rosetta sales volumes” (measured in Mcfe/d) to “gross wellhead gas” (measured in Mcf/d.)This is important for understanding Rosetta’s takeway capacity situation.As described, gross wellhead gas, and therefore takeaway capacity, is multiplied by ~1.3 to determine net sales to Rosetta. 18 Appendix 2 of 3: Converting Wellhead to Sales 19 Appendix 3 of 3: Converting to Net 3-Stream Volumes
